
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 1387
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 18, 2010
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To amend title 44, United States Code, to
		  require preservation of certain electronic records by Federal agencies, to
		  require a certification and reports relating to Presidential records, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Electronic Message Preservation
			 Act.
		2.Preservation of
			 electronic messages
			(a)Requirement for
			 Preservation of Electronic Messages
				(1)In
			 generalChapter 29 of title 44,
			 United States Code, is amended by adding at the end the following new
			 section:
					
						2911.Electronic
				messages
							(a)Regulations
				RequiredNot later than 18
				months after the date of the enactment of this section, the Archivist shall
				promulgate regulations governing agency preservation of electronic messages
				that are records. Such regulations shall, at a minimum—
								(1)require the
				electronic capture, management, and preservation of such electronic records in
				accordance with the records disposition requirements of chapter 33 of this
				title;
								(2)require that such
				electronic records are readily accessible for retrieval through electronic
				searches;
								(3)establish
				mandatory minimum functional requirements for electronic records management
				systems to ensure compliance with the requirements in paragraphs (1) and
				(2);
								(4)establish a
				process to certify that Federal agencies’ electronic records management systems
				meet the functional requirements established under paragraph (3); and
								(5)include timelines
				for agency compliance with the regulations that ensure compliance as
				expeditiously as practicable but not later than four years after the date of
				the enactment of this section.
								(b)Coverage of
				Other Electronic RecordsTo the extent practicable, the
				regulations promulgated under subsection (a) shall also include requirements
				for the capture, management, and preservation of other electronic
				records.
							(c)Compliance by
				Federal AgenciesEach Federal agency shall comply with the
				regulations promulgated under subsection (a).
							(d)Review of
				Regulations RequiredThe Archivist shall periodically review and,
				as necessary, amend the regulations promulgated under this section.
							(e)Reports on
				Implementation of Regulations
								(1)Agency report to
				archivistNot later than four years after the date of the
				enactment of this section, the head of each Federal agency shall submit to the
				Archivist a report on the agency’s compliance with the regulations promulgated
				under this section.
								(2)Archivist report
				to congressNot later than 90 days after receipt of all reports
				required by paragraph (1), the Archivist shall submit to the Committee on
				Homeland Security and Governmental Affairs of the Senate and the Committee on
				Oversight and Government Reform of the House of Representatives a report on
				Federal agency compliance with the regulations promulgated under this
				section.
								.
				(2)Clerical
			 amendmentThe table of sections for
			 chapter 29 of title 44,
			 United States Code, is amended by adding after the item relating to section
			 2910 the following new item:
					
						
							2911. Electronic
				messages.
						
						.
				(b)DefinitionsSection 2901 of
			 title 44, United States Code, is amended—
				(1)by striking
			 and at the end of paragraph (14);
				(2)by striking the
			 period at the end of paragraph (15) and inserting a semicolon; and
				(3)by adding at the
			 end the following new paragraphs:
					
						(16)the term
				electronic messages means electronic mail and other electronic
				messaging systems that are used for purposes of communicating between
				individuals; and
						(17)the term
				electronic records management system means software designed to
				manage electronic records, including by—
							(A)categorizing and
				locating records;
							(B)ensuring that
				records are retained as long as necessary;
							(C)identifying
				records that are due for disposition; and
							(D)ensuring the
				storage, retrieval, and disposition of
				records.
							.
				3.Presidential
			 records
			(a)Additional
			 Regulations Relating to Presidential Records
				(1)In
			 generalSection 2206 of title 44, United
			 States Code, is amended—
					(A)by striking
			 and at the end of paragraph (3);
					(B)by striking the
			 period at the end of paragraph (4) and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(5)provisions for
				establishing standards necessary for the economical and efficient management of
				electronic Presidential records during the President’s term of office,
				including—
								(A)records management
				controls necessary for the capture, management, and preservation of electronic
				messages;
								(B)records management
				controls necessary to ensure that electronic messages are readily accessible
				for retrieval through electronic searches; and
								(C)a process to
				certify the electronic records management system to be used by the President
				for the purposes of complying with the requirements in subparagraphs (A) and
				(B).
								.
					(2)DefinitionSection 2201 of
			 title 44, United States Code, is amended by adding at the end the following new
			 paragraphs:
					
						(5)The term
				electronic messages has the meaning provided in
				section
				2901(16) of this title.
						(6)The term
				electronic records management system has the meaning provided in
				section
				2901(17) of this
				title.
						.
				(b)Certification of
			 President’s Management of Presidential Records
				(1)Certification
			 requiredChapter 22 of title 44,
			 United States Code, is amended by adding at the end the following new
			 section:
					
						2208.Certification
				of the President’s management of Presidential records
							(a)Annual
				CertificationThe Archivist shall annually certify whether the
				electronic records management controls established by the President meet
				requirements under sections 2203(a) and 2206(5) of this title.
							(b)Report to
				CongressThe Archivist shall report annually to the Committee on
				Homeland Security and Governmental Affairs of the Senate and the Committee on
				Oversight and Government Reform of the House of Representatives on the status
				of the
				certification.
							.
				(2)Clerical
			 amendmentThe table of sections for
			 chapter 22 of title 44,
			 United States Code, is amended by adding at the end the following new
			 item:
					
						
							2208. Certification of the President's
				management of Presidential
				records.
						
						.
				(c)Report to
			 CongressSection 2203(f) of title 44, United
			 States Code, is amended by adding at the end the following:
				
					(4)One year following the conclusion of
				a President’s term of office, or if a President serves consecutive terms one
				year following the conclusion of the last term, the Archivist shall submit to
				the Committee on Homeland Security and Governmental Affairs of the Senate and
				the Committee on Oversight and Government Reform of the House of
				Representatives a report on—
						(A)the volume and format of electronic
				Presidential records deposited into that President’s Presidential archival
				depository; and
						(B)whether the electronic records
				management controls of that President met the requirements under
				sections
				2203(a) and
				2206(5) of this
				title.
						.
			(d)Effective
			 DateThe amendments made by this section shall take effect one
			 year after the date of the enactment of this Act.
			4.Procedures to
			 prevent unauthorized removal of classified records from National
			 Archives
			(a)In
			 generalThe Archivist of the
			 United States shall prescribe internal procedures to prevent the unauthorized
			 removal of classified records from the National Archives and Records
			 Administration or the destruction or damage of such records, including when
			 such records are accessed or searched electronically. The procedures shall
			 apply to all National Archives and Records Administration facilities authorized
			 to store classified records and include the following prohibitions:
				(1)No person, other
			 than covered personnel, shall view classified records in any room that is not
			 secure except in the presence of National Archives and Records Administration
			 personnel or under video surveillance.
				(2)No person, other
			 than covered personnel, shall at any time be left alone with classified
			 records, unless that person is under video surveillance.
				(3)No person, other
			 than covered personnel, shall conduct any review of classified records while in
			 the possession of any cell phone or other personal communication device.
				(4)All persons seeking access to review
			 classified records, as a precondition to such access, must consent to a search
			 of their belongings upon conclusion of their records review.
				(5)All notes and other writings prepared by
			 persons other than covered personnel during the course of a review of
			 classified records shall be retained by the National Archives and Records
			 Administration in a secure facility until such notes and other writings are
			 determined to be unclassified, are declassified, or are securely transferred to
			 another secure facility.
				(b)DefinitionsIn
			 this section:
				(1)The term
			 records has the meaning provided in
			 section
			 3301 of title 44, United States Code.
				(2)The term
			 covered personnel means any individual—
					(A)who has an
			 appropriate and necessary reason for accessing classified records, as
			 determined by the Archivist; and
					(B)who is
			 either—
						(i)an
			 officer or employee of the Federal Government with appropriate security
			 clearances; or
						(ii)any personnel with appropriate security
			 clearances of a Federal contractor authorized in writing to act for purposes of
			 this section by an officer or employee of the Federal Government.
						5.Restrictions on
			 access to presidential recordsSection 2204 of
			 title 44, United States Code (relating to restrictions on access to
			 presidential records) is amended by adding at the end the following new
			 subsection:
			
				(f)The Archivist shall not make available any
				original presidential records to any individual claiming access to any
				presidential record as a designated representative under
				section
				2205(3) of this title if that individual has been convicted of
				a crime relating to the review, retention, removal, or destruction of records
				of the
				Archives.
				.
		6.Budgetary effects
			 of PAYGO legislation for this ActThe budgetary effects of this Act, for the
			 purpose of complying with the Statutory Pay-As-You-Go-Act of 2010, shall be
			 determined by reference to the latest statement titled Budgetary Effects
			 of PAYGO Legislation for this Act, submitted for printing in the
			 Congressional Record by the Chairman of the House Budget Committee, provided
			 that such statement has been submitted prior to the vote on passage.
		
	
		
			Passed the House of
			 Representatives March 17, 2010.
			Lorraine C. Miller,
			Clerk
		
	
